DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed March 17, 2021 are approved.

Specification
The status of the parent application should be updated on page 1 of the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 9-16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-8, respectively. When two claims in an application are duplicates or else are so close in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “copper containing particles between 0.50 and about 2.0 microns” in lines 6 to 7.  It is unclear from the claim language what structural feature of the particles is between 0.5 and about 2.0 microns.  Is this intended to represent the diameter, width, depth, etc.?  Similarly note claim 9.
Claim 4 recites the limitation "the copper infusion comprises copper iodide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Similarly note claim 12.
Claim 5 recites the limitation "the copper infusion comprises copper oxide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Similarly note claim 13.
The remaining claims are indefinite, as each depends from an indefinite claim.

Allowable Subject Matter
s 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show a chair having a support material that is supported by the frame and that provides a support for an occupant of the chair; wherein the support material comprises a mesh having a plurality of interwoven strands, wherein the plurality of interwoven strands comprise one or more interwoven strands that include copper containing particles between 0.50 and about 2.0 microns, in combination with other specifically claimed features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stumpf et al (6035901) shows a woven construction for a seating surface.  Grosfillex (D375848) shows a chair frame having a mesh support.  Woodard (3225431) shows a woven metal article of furniture.  Welsh (20110016994) shows a plastic chair with copper particles.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






mn					/MILTON NELSON JR/September 16, 2021                      Primary Examiner, Art Unit 3636